Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species A1 (figure 2), including claims 1-4 and 6-9, in the reply filed on 04/21/2021 is acknowledged.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-4, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yeke Yazdandoost et al. (PCT/US2016/033731; US 2019/0147213 is used as a tentative translation) in view of Hsiao (US 2019/0004354).
Regarding claim 1, Yeke Yazdandoost et al. (figures 46-48) discloses a liquid crystal display (LCD) device defining a display area, comprising: a backlight module (1041; see at least paragraph 0064); a fingerprint sensor in the display area, the fingerprint sensor defining a fingerprint sensing area (1331) of the LCD device, the fingerprint sensing area being in the display area; and at least one light emitting diode (1341) on a side of the transparent cover, the at least one light emitting diode configured to emit light toward the fingerprint sensing area on the transparent cover.
The limitation, “the at least one light emitting diode configured to emit light toward the fingerprint sensing area on the transparent cover” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Yeke Yazdandoost et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Yeke Yazdandoost et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Yeke Yazdandoost et al. is silent regarding a color filter substrate and a thin film transistor (TFT) substrate.  Hsiao (figure 1-2C) teaches a color filter substrate; a thin film transistor (TFT) substrate facing the color filter substrate (211 and 223); a transparent cover on a side of the color filter substrate away from the TFT substrate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel as taught by Hsiao in order to achieve a color display device. 
Yazdandoost et al. as modified by Hsiao teaches at least one light emitting diode on a side of the transparent cover adjacent to the color filter substrate; a backlight module on a side of the TFT substrate away from the color filter substrate.
Regarding claim 2, Yeke Yazdandoost et al. (figures 46-48) discloses wherein the at least one light emitting diode is not in the display area and is tilted toward the fingerprint sensing area such that light emitted from the at least one light emitting diode is projected toward the fingerprint sensing area on the transparent cover.
The limitation, “tilted toward the fingerprint sensing area such that light emitted from the at least one light emitting diode is projected toward the fingerprint sensing area on the transparent cover” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Yeke Yazdandoost et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 3, Yeke Yazdandoost et al. (figures 46-48) discloses wherein each of the at least one light emitting diode defines a light-emitting surface that is not perpendicular to a thickness direction of the LCD device.
Regarding claim 4, Yeke Yazdandoost et al. (figures 46-48) discloses wherein a receiving slot is defined on a surface of the transparent cover adjacent to the backlight module; the at least one light emitting diode is received in the receiving slot.
Regarding claim 4, Yazdandoost et al. as modified by Hsiao teaches wherein the color filter substrate partially covers the transparent cover.
Regarding claim 7, Yazdandoost et al. as modified by Hsiao 
Regarding claim 9, Yazdandoost et al. as modified by Hsiao teaches wherein the fingerprint sensor is positioned on the TFT substrate, and on a side of the TFT substrate adjacent to the color filter substrate (on the display panel).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yeke Yazdandoost et al. in view of Hsiao; further in view of Nakata (US 2013/0176283). 
Regarding claim 6, Yeke Yazdandoost et al. as modified by Hsiao teaches the limitations as shown in the rejection of claim 1 above.  However, Yeke Yazdandoost et al. as modified by Hsiao teaches is silent regarding wherein a light-shielding material layer is on a surface of the transparent cover adjacent to the light emitting diode, the light-shielding material layer surrounds each of the light emitting diode.  Hsiao (figure 2 and 23B) teaches wherein a light-shielding material layer (29) is on a surface of the transparent cover adjacent to the light emitting diode, the light-shielding material layer surrounds each of the light emitting diode.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the light shielding layer as taught by Nakata in order to achieve shield the direct light from the light emitting element so as not to be input to the light receiving element, and thus the direct light is not disturbance in measuring the reflectance of the operator. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871